Citation Nr: 0729257	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to accrued benefits under the provisions of 
38 U.S.C. § 5121.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1969.  The veteran died in August 2004.  The 
appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in August 2004.  

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, including a claim 
for an increased disability rating for his service-connected 
hypertension with associated anxiety.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.152, 3.1000(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The United States Court of Veterans Appeals (Court) 
has held that in cases in which the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases 
such as here, VA is not required to meet the duty to notify 
or assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefits.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 

Background

The record shows that the veteran died in August 2004 of 
cardiopulmonary failure due to congestive heart failure due 
to valvular heart disease.  

By a September 2004 rating decision, the RO granted service 
connection for the cause of the veteran's death.  This 
decision also denied entitlement to accrued benefits.  The 
appellant's representative filed a notice of disagreement 
(NOD) on October 14, 2004, alleging that a claim for 
increased compensation was pending at the time of the 
veteran's death.  

The evidence of record shows that the veteran died on August 
[redacted], 2004.  The claims file contains a letter from the 
Disabled American Veterans (DAV) dated August 16, 2004 
requesting an increased evaluation for the veteran's service-
connected heart disease.  This letter, however, was received 
by the VA on September 17, 2004 at the same time as the 
original death claim (VA Form 21-534).

The claims file shows no claim for an increased evaluation 
for the veteran's service-connected heart disease between a 
final August 1980 rating decision and his death on August [redacted], 
2004.  

Criteria and Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.1000 (2007).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b) 
(2007).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.152(a).

The evidence shows that the appellant died in August 2004.  
The file reflects that there were no service-connection 
claims or claims for an increased rating for his service-
connected hypertension with associated anxiety pending at the 
time of his death.

In Jones, 136 F.3d at 1299, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  As indicated above, no such claim was pending at 
the time of the veteran's death.

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that the appellant is not entitled to accrued 
benefits as a matter of law.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis, 6 Vet. App. at 430. 




ORDER

Entitlement to accrued benefits under the provisions of 
38 U.S.C. § 5121 is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


